Citation Nr: 1103851	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-04 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for rhabdomylosis, claimed as the result of VA 
treatment in 2007.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder to 
include posttraumatic stress disorder ("PTSD"), to include as 
secondary to administration of medication prescribed at a VA 
facility and resulting rhabdomylosis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 
1952.

These matters come to the Board of Veterans' Appeal ("Board") 
on appeal from rating decisions issued by the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, 
Oklahoma.  In a December 2008 rating decision, the RO denied the 
Veteran's claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for rhabdomylosis.  In a March 
2009 rating decision, the RO denied her claim of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
PTSD, and other claimed acquired psychiatric disorders.  

In November 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge at the Muskogee 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims folder. 

During the Travel Board hearing, the Veteran submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of this evidence by the Agency of 
Original Jurisdiction ("AOJ") in accordance with 38 C.F.R. 
§ 20.1304 (2010).

The Board has recharacterized the issue of entitlement to service 
connection for PTSD, chronic and severe, with generalized anxiety 
disorder, pain disorder and insomnia, to more broadly encompass 
entitlement to service connection for PTSD and an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he or she is 
seeking service connection for symptoms, regardless of how those 
symptoms are diagnosed or labeled).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for PTSD and an acquired 
psychiatric disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The Veteran will 
be notified if additional action is required on her part.


FINDING OF FACT

The probative and competent medical evidence of record supports 
the conclusion that the Veteran's rhabdomylosis was a result of 
error in judgment on the part of VA in furnishing medical 
treatment, or was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for rhabdomylosis have been met.  
38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the 
favorable decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.
II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102. The question is whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case, the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall be 
awarded for a qualifying additional disability or a qualifying 
death of a Veteran in the same manner as if such additional 
disability or death were service-connected. For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was not 
the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the Veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was-- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable."

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2010).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2010).

III.  Analysis

The Veteran seeks compensation under the provisions of 38 U.S.C. 
§ 1151 for rhabdomylosis, which she claims is a result of 
treatment performed at a VA facility.  Specifically, she contends 
that she developed the disorder as a result of the VA 
administration of simvastatin (Zocor) to treat her high 
cholesterol.  

As noted in the law and regulations section above, to 
substantiate a claim under 
38 U.S.C. § 1151, the evidence must show that VA treatment caused 
additional disability, and that such was the result of either 
negligence or carelessness on the part of VA, or an event not 
reasonably foreseeable.

With respect to the matter of additional disability, there is no 
question that the Veteran developed rhabdomylosis.  Treatment 
reports from the Oklahoma City VA Medical Center ("VAMC"), 
dated May 24, 2007, show that the Veteran was seen in the 
emergency room with complains of severe muscle pain and nausea.  
Following the administration of laboratory tests, including a CPK 
blood test (a measure of skeletal and/or cardiac muscle 
toxicity), it was determined that her CPK level was severely 
elevated.  The following day, she was admitted for hospital 
treatment and was diagnosed with rhabdomylosis.  

The Veteran contends that she developed this disability as a 
result of having been prescribed excess levels of the drug 
simvastatin by VA healthcare providers.  Review of VAMC treatment 
records shows that, beginning in September 2003, she was 
prescribed simvastatin at a daily dosage of 10 mg.  In June 2004, 
the dose was doubled to 20 mg. per day.  In September 2004, it 
was again doubled to 40 mg. per day.  Finally, in April 2007, 
after being examined for complaints of nausea and vomiting, the 
Veteran's simvastatin dose was increased to 80 mg. per day.  
Approximately 30 days later, she was admitted to the VAMC for 
urgent treatment and was diagnosed with rhabdomylosis.  

The Veteran has submitted several letters from a private 
physician and personal friend, W.G.B., MD, who discussed in great 
detail the dangers of the administration of high levels of 
simvastatin, especially on elderly patients who are already 
taking multiple other drugs; in this case, the Veteran was age 74 
in 2007.  He ultimately concluded that she had sustained severe 
muscle damage and moderate liver damage as a result of an adverse 
reaction to simvastatin in April 2007, after it was increased to 
its maximum recommended daily dosage of 80 mg. by her VA treating 
physician.  He further stated that this reaction caused temporary 
kidney failure and extensive damage to her skeletal muscle tissue 
mass, which has not fully recovered, and results in weakness in 
all her muscles and an inability to participate in her normal 
activities of daily living.  See letters from Dr. B., February 
2010.  There is no medical evidence of record to refute these 
statements.

Therefore, based on the medical evidence of record, it is clear 
that the Veteran's rhabdomylosis is an additional disability that 
developed as a result of VA medical treatment, specifically, the 
administration of high levels of simvastatin.  The question to be 
answered, then, is whether such additional disability is due to 
carelessness, negligence, etc. on the part of VA, or whether such 
additional disability is the result of an event which was not 
reasonably foreseeable.

As noted above, Dr. B. opined that the Veteran's rhabdomylosis 
was a result of an adverse reaction to the simvastatin.  However, 
he also opined that, the fact that the VA physician increased her 
simvastatin dosage to 80 mg. on the same day that she presented 
with vomiting (which, he notes, is a possible sign of liver 
toxicity as a result of the use of this drug), without performing 
any tests to investigate this possibility, was clearly a sign of 
poor judgment on his part.  

Accordingly, based on the uncontroverted opinions of Dr. B., the 
Board concludes that the Veteran's rhabdomylosis was the result 
of an error in judgment or an event not reasonably foreseeable.  
As such, the Board find that the criteria for entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 have been 
met.  Benefits under 38 U.S.C. § 1151 for rhabdomylosis are thus 
granted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for rhabdomylosis, claimed as the result of VA treatment, is 
granted.


REMAND

As noted above, the Veteran contends that she an acquired 
psychiatric disorder to include PTSD as a result of the 
administration of high doses of simvastatin, which she claims 
resulted in a near fatal allergic reaction and caused her to 
develop rhabdomylosis.  After a thorough review of the claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2010).

As discussed above, the Veteran contends that she developed an 
acquired psychiatric disorder to include PTSD as a result of her 
VA medical treatment, which resulted in rhabdomylosis.  

Review of the claims folder shows that the Veteran has submitted 
private treatment reports from psychologist, Dr. R.T.M.  In a 
June 2008 psychological evaluation report, Dr. M. opined that the 
Veteran met the DSM-IV diagnostic criteria for PTSD as a result 
of her VA treatment and resulting rhabdomylosis.  He also 
diagnosed her with generalized anxiety disorder and a mental 
disorder, not otherwise specified, due to statin drugs.    

Under the VCAA, VA has a duty, when appropriate, to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, because the Board may not rely on its own 
unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), it must rely on an informed medical opinion 
in order to adjudicate a claim.  As the claims folder contains 
competent and probative medical evidence showing a possible 
connection between VA's administration of simvastatin (which, as 
determined by this decision, resulted in the Veteran's 
rhabdomylosis), and an acquired psychiatric disorder, the Board 
concludes that a VA examination is warranted to determine whether 
she has a current diagnosis of an acquired psychiatric disorder 
to include PTSD, and whether such disorder was the result of her 
VA treatment.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate a claim.  In this case, although the Veteran was 
advised, by means of VCAA letters dated October 2008 and February 
2009, of the types of evidence and information necessary to 
substantiate a claim of entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, she was not provided with 
information regarding how to substantiate a service connection 
claim on a secondary basis, nor was she provided with notice of 
how to substantiated a claim of entitlement to service connection 
for PTSD.  Accordingly, she should be provided with such notice.

Moreover, the Board notes that the most recent VA treatment 
reports of record are dated June 2007.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports in 
its possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but had 
been generated by VA employees or submitted to VA by claimants 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, they 
must be obtained.  Id.

Finally, as previously discussed, the Board also notes that the 
Veteran has obtained psychological evaluations for her claimed 
psychiatric disorders from a private practitioner.  Accordingly, 
as any additional treatment records for this condition, if they 
exist, would be relevant to the Veteran's claim, VA must make an 
attempt to obtain the most up-to-date private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Pursuant to the VCAA, provide the Veteran 
with updated notice concerning the evidence 
necessary to substantiate a claim of 
entitlement to service connection on a 
secondary basis, as well as notice of how to 
substantiate a claim of entitlement to 
service connection for PTSD.  The Veteran 
should be provided with a reasonable period 
of time in which to respond to such notice.

2.  Obtain all available VA treatment records 
pertaining to the Veteran's treatment for 
rhabdomylosis since June 2007 and associate 
with the claims folder.  Any negative reply 
should be included in the claims folder.

3.  Contact the Veteran and ask her to 
identify any non-VA health care providers 
that have treated her for her claimed PTSD 
and/or any other acquired psychiatric 
disorder.  After securing the necessary 
releases, the RO/AMC should attempt to obtain 
these records.

If the RO/AMC  is unable to secure these 
records, it must notify the Veteran and (a) 
identify the specific records it is unable 
to obtain; (b) briefly explain the efforts 
that it made to obtain those records; (c) 
describe any further action to be taken with 
respect to the claim; and (d) notify the 
Veteran that she is ultimately responsible 
for providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

4.  Schedule the Veteran for a VA psychiatric 
examination with an individual with the 
proper expertise to determine the nature and 
etiology of any current acquired psychiatric 
disorder, to include PTSD.  The complete 
claims folder and a copy of this REMAND must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must state that the claims folder 
has been reviewed.  

All necessary studies and/or tests should be 
performed.  The examiner should be instructed 
to elicit from the Veteran her history of 
stressors and psychiatric symptomatology, and 
note in his or her report that, in addition 
to the medical evidence of record, this has 
been considered.  

If a diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD, (2) 
whether the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and (3) whether there is a link 
between the current symptomatology and the 
stressor(s) established by the record and 
found by the examiner to be sufficient to 
produce PTSD.  A complete rationale for any 
opinions expressed, as well as a discussion 
of the medical principles involved, should be 
provided.

5.  If the examiner determines that the 
Veteran does not have PTSD, but has an 
acquired psychiatric disorder, he or she is 
to make a determination as to the likelihood 
that such disorder(s) was the result of the 
VA treatment which resulted in the Veteran's 
contracting rhabdomylosis.  A complete 
rationale for any opinions expressed, as well 
as a discussion of the medical principles 
involved, should be provided.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

The examiner is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

If the examiner finds that it is impossible 
to provide the requested opinion(s) without 
resort to speculation, it should be so 
stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such 
matters as whether 1) there is inadequate 
factual information upon which to base an 
opinion (e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

6.  The Veteran is hereby notified that it 
is her responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.

7.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand, and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed and 
readjudicate the claim.  If any benefit 
sought on appeal is not granted, the Veteran 
and her representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


